Name: 97/567/EC, ECSC, Euratom: Council Decision of 22 July 1997 on the conclusion by the European Community of the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Kyrgyz Republic, of the other part
 Type: Decision
 Subject Matter: international trade;  European construction;  Asia and Oceania
 Date Published: 1997-08-26

 Avis juridique important|31997D056797/567/EC, ECSC, Euratom: Council Decision of 22 July 1997 on the conclusion by the European Community of the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Kyrgyz Republic, of the other part Official Journal L 235 , 26/08/1997 P. 0001 - 0002COUNCIL DECISION of 22 July 1997 on the conclusion by the European Community of the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Kyrgyz Republic, of the other part (97/567/ECSC, EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228 (2), first sentence thereof,Having regard to the proposal from the Commission,Having regard to the Opinion of the European Parliament (1),Whereas, pending the entry into force of the Partnership and Cooperation Agreement signed in Brussels on 9 February 1995, it is necessary to approve the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy, of the one part, and the Kyrgyz Republic, of the other part,HAS DECIDED AS FOLLOWS:Article 1The Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Kyrgyz Republic, of the other part, together with the Protocol and the declarations, are hereby approved on behalf of the European Community (2).The texts of the acts referred to in the first paragraph are attached to this Decision.Article 2The President of the Council shall give the notification provided for in Article 33 of the Interim Agreement on behalf of the European Community.Done at Brussels, 22 July 1997.For the CouncilThe PresidentJ. POOS(1) Opinion delivered on 26 June 1997 (OJ No C 222, 21. 7. 1997).(2) The date of entry into force of the Interim Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.